Citation Nr: 0634169	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  00-22 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for prostatitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1948 and from September 1950 to October 1966.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In November 2003, and again in October 2005, the 
Board remanded the case for further development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  

In June 2003, the veteran testified at a travel board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his 
claims folders.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no evidence that the veteran currently suffers 
from prostatitis and current symptoms of incontinence and 
urinary tract infections are not attributed to prostatitis. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's prostatitis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115(a), 4.115(b), 
Diagnostic Code 7527 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, pursuant to the Board's November 2003 
remand, the RO provided the veteran with notice of the 
information or evidence needed to substantiate his claim, 
including that which he was to provide and that which VA 
would provide, in February 2004 and November 2005 letters.  
Although the RO notification letters were not provided to the 
veteran until after the initial rating decision, the Board 
finds that, under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate the claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the veteran has been provided 
with several opportunities to submit evidence and argument in 
support of his claims.  Therefore, the Board finds that any 
defect with respect to the timing of the receipt of the VCAA 
notice requirements for his claim is harmless error in this 
case.

Concerning the content of the notice, the veteran has not 
alleged that VA failed to notify him about the information 
and evidence that is necessary to substantiate a claim for an 
increased disability rating.  The first notice requirement 
was met by VA in both the February 2004 and November 2005 
notice letters in which the RO informed the veteran that, to 
establish an increased evaluation for his service-connected 
prostatitis, the evidence must show that the disability had 
worsened.  

The second notice requirement, concerning the information or 
evidence that VA would seek to provide, also has been met in 
this case.  The February 2004 and November 2005 letters 
stated that VA would obtain the veteran's VA treatment 
records.  The RO also informed him that VA would obtain his 
service medical records and other military records if needed; 
that VA would assist him in getting any records, including 
medical records, employment records, or records from other 
Federal agencies, which the veteran told VA about; and that 
it would provide him with a medical examination or get a 
medical opinion if VA decided that it was necessary to make a 
decision on his claim.  

The third notice requirement, concerning the information and 
evidence that the veteran was expected to provide, also has 
been met in this case because the RO told the veteran that he 
must provide recent medical records showing his disability 
had worsened.  The RO also informed the veteran that it would 
help him obtain private treatment records if he filled out 
certain Release of Information forms that would authorize the 
RO to assist him in this regard, and the RO provided him with 
the forms.

The fourth notice requirement has also been met.  Both the 
February 2004 and the November 2005 notice letters 
specifically requested he provide any evidence in his 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  The RO told him, "It is your responsibility 
to make sure we receive all requested records that are not in 
the possession of a Federal department or agency."  In 
addition, the RO has also informed the veteran in the rating 
decision and statement and supplemental statements of the 
case of the reasons for the denial of his claim and, in so 
doing, informed him of the evidence that was needed to 
substantiate that claim.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005); rev'd on other grounds, Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. Apr. 5, 2006).  

With regard to notice regarding the five elements of an 
appeal, the Board observes that the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased disability rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on this latter element, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Concerning this, as the Board has concluded below 
that the preponderance of the evidence is against the 
appellant's claim for an increased disability rating, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA medical records are in the claims files and were reviewed 
by both the RO and the Board in connection with the 
appellant's claim.  Private medical records are also in the 
claims file.  VA is not on notice of any evidence needed to 
decide the claim which has not been obtained.  Moreover, 
several VA medical examination reports are of record in 
conjunction with this appeal.  38 C.F.R. § 3.159(c)(4).  The 
veteran was afforded a hearing before the Board in June 2003, 
and a transcript of his testimony from that hearing is in the 
file and has been reviewed.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case. 

Analysis

Service connection was granted for prostatitis in a December 
1980 rating decision, and an initial 10 percent rating was 
assigned.  The 10 percent rating has remained in effect since 
service connection was granted and is protected.  38 U.S.C.A. 
§ 110 (West 2002); 38 C.F.R. § 3.951 (2006).  In July 1999, 
the veteran raised the current claim for an increased 
disability rating for his service-connected prostatitis.  

The veteran contends that he is entitled to an increased 
disability rating for his service-connected prostatitis as he 
experiences resultant incontinence and frequent urinary tract 
infections.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected prostatitis is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.115b, 
Diagnostic Code (DC) 7527.  Pursuant to DC 7527, residuals of 
prostate gland injuries, infections, and hypertrophy are 
evaluated as voiding dysfunction or urinary tract infection, 
which ever is predominant.  Under 38 C.F.R. § 4.115b, voiding 
dysfunction, including continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
that must be changed less than two times per day, is 
evaluated as 20 percent disabling.  Voiding dysfunction 
requiring the wearing of absorbent materials that must be 
changed two to four times per day is evaluated as 40 percent 
disabling.  Lastly, voiding dysfunction requiring the use of 
an appliance or the wearing of absorbent materials that must 
be changed more than four times per day is evaluated as 60 
percent disabling.

Applicable criteria under urinary tract infection, provide 
for a 30 percent evaluation for recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times a year), and or requiring continuous 
intensive management. Also under urinary tract infection, for 
poor renal function, rate as renal dysfunction.

Based upon a review of the evidence of record, the Board 
finds that a rating in excess of 10 percent for the veteran's 
prostatitis is not warranted.  As noted above, the veteran's 
current disability rating for prostatitis is protected.  The 
record, which includes VA and private treatment records 
dating from 1999 to 2006, reflects that the veteran has not 
suffered from symptoms of prostatitis for many years.  In 
this respect, although the medical evidence indicates the 
veteran is incontinent and requires both the wearing of 
absorbent materials and catherization on an almost daily 
basis, and that he has been diagnosed with urinary tract 
infections, several VA and private treatment records, as well 
as VA examination reports dated in February 2004 and November 
2005 specifically attribute these symptoms to his non-service 
connected spinal cord injury.  Moreover, despite an earlier 
August 1999 examination report showing a diagnosis of chronic 
prostatitis overflow incontinence, the November 2005 VA 
examiner, after reviewing the veteran's claims file and 
performing a physical examination, found no evidence of 
prostatitis and diagnosed a history of prostatitis in 
remission.  

As the veteran does not currently have any symptoms of 
voiding dysfunction, or urinary tract infections, that can be 
attributed to prostatitis there is no basis upon which to 
assign a disability evaluation higher than the currently 
protected 10 percent rating.  Accordingly, the preponderance 
of the evidence is against the veteran's claim.

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's prostatitis 
has not necessitated frequent periods of hospitalization and 
there is no objective evidence that it resulted in marked 
interference with any employment.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

ORDER

Entitlement to a rating in excess of 10 percent for 
prostatitis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


